Title: To George Washington from Major General Artemas Ward, 16–17 June 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Boston 16[–17] June 1776.

Last evening I received Major Harrison’s Letter of the tenth Instant, and agreeable [to] your desire have directed Lieut. Machin to be ready as soon as possible to set out for New York.
The thirteenth Instant at evening I order’d five hundred men with proper officers, a detachment of the Train with a thirteen inch Mortar, two eighteen pounders, and some small Cannon, under the command of Col. Whetcomb, to take post on Long Island to annoy the Enemy’s Ships, the necessary works were thrown up in the Night and the next morning our Cannon and Mortar began to play upon the Pirates which soon drove them all out of the Harbour. The fleet consisted of thirteen in number, the Renown of fifty Guns, several smaller Ships of war, and some transports with Highlanders on board, as near as we could judge there were about eight hundred troops on board the transports. They blew up the Light House as they went off, and then put to sea with their fleet. I think it probable they will leave some Frigates to cruize in the Bay.
A number of the Colony troops and militia were to have thrown up a Battery the same night on Petticks Island, and Nantasket head, but by some unforeseen obstructions they did not get their Cannon ready in time, however they gave the Enemy a number of shot as the Ships passed through the Channel. Our shot cut away some of their yards and rigging, and several went into the Ships sides; but the Shells from the Mortar terrified them most; they returned a few shot from the Commodore’s Ship without any effect, and got under sail with all expedition.
I have proposed to the General Court to anchor a decoy Ship where the man of War lay, with a broad pendant, in order to draw in the Transports which may be coming this way.
No Paymaster nor money for the troops stationed here has yet arrived, which delay has occasioned great difficulty as there is now more than three months pay due to the Men; I have endeavoured to borrow the money of the General Court, but have not succeeded, the Treasury being nearly exhausted by

large demands. I am Your Excellencys Obedient Humble Servant

Artemas Ward


P.S. Several Invalids belonging to the marching Regiments have applyed to me to be turned over to other Regiments, as they were not able to march, but I did not think myself authoris’d to comply with their request. I have discharged three or four who were likely to be of no service but a burthen to the Continent.
P.S. June 17. I have just received information that the Continental Privateers have taken and brought into Nantasket in this Harbour a Ship and a Brig from Glasgow with two hundred and ten Highland troops on board, with their baggage; the Ship mounted six carriage guns, and fought the Privateers some time before she struck, we had four men wounded, the Enemy had three privates killed and a Major, and eight or ten men wounded. The prisoners are coming up to Town among whom is a Colonel. Any further particulars that may be of importance I shall forward as soon as I can learn them.

